UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 04-2116



ROSE C. POWELL,

                                            Plaintiff - Appellant,


          and


SHANNELL POWELL; SHAMELA POWELL; RUENALL
FREDRICK,

                                                       Plaintiffs,


          versus


TONY A. KELLER; JORGE SOSA; JASON COY REID;
TIMOTHY JAMES BREWER; LARRY WATERS; GRETCHEN
C.F. SHAPPERT; RICHARD L. VOORHEES; CARL HORN,
III, Magistrate Judge; GREGORY A. FOREST;
JAYME MILLER; UNITED STATES MARSHAL'S SERVICE;
CATAWBA COUNTY; CATAWBA COUNTY BOARD OF
COMMISSIONERS; SHERIFF OF CATAWBA COUNTY;
CATAWBA COUNTY SHERIFF’S DEPARTMENT; COLDWELL
BANKER BOYD & HASSELL, INCORPORATED REALTORS;
ELVALORIE MATTHEWS; RICHARD MCDONNELL; MARK T.
CALLOWAY; NEWTON POLICE DEPARTMENT; CONOVER
POLICE DEPARTMENT; WILLIAM A. BRAFFORD,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Statesville. Graham C. Mullen,
Chief District Judge. (CA-03-160-5-MU)
Submitted:   February 9, 2005           Decided: February 14, 2005


Before WILKINSON, MICHAEL, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Rose C. Powell, Appellant Pro Se. James Redfern Morgan, Jr., Robert
Danny Mason, Jr., WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC,
Winston-Salem, North Carolina; Edward Laughtin Eatman, Jr.,
Elizabeth Ann Martineau, HEDRICK, EATMAN, GARDNER & KINCHELOE,
Charlotte, North Carolina; Scott Douglas MacLatchie, Sean Francis
Perrin, WOMBLE, CARLYLE, SANDRIDGE & RICE, PLLC, Charlotte, North
Carolina; Jennifer Ann Youngs, OFFICE OF THE UNITED STATES
ATTORNEY, Charlotte, North Carolina; William Anthony Navarro,
WISHART, NORRIS, HENNINGER & PITTMAN, Charlotte, North Carolina,
for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




                                - 2 -
PER CURIAM:

            Rose   C.    Powell    appeals   the   district     court’s    order

granting    summary     judgment   to   defendants   on   her    civil    rights

complaint that alleged violations based upon the forfeiture of real

property.     We have reviewed the record and find no reversible

error.     Accordingly, we affirm on the reasoning of the district

court. See Powell v. Keller, No. CA-03-160-5-MU (W.D.N.C. Aug. 24,

2004).   We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                     AFFIRMED




                                     - 3 -